Title: From Thomas Jefferson to Gabriel Holmes, 3 August 1823
From: Jefferson, Thomas
To: Holmes, Gabriel


Sir
Monticello
Aug. 3. 23.
I take the liberty of transmitting  you the extract of a letter recieved from mr Appleton our Consul at Leghorn bearing date the 2d April of the present year. I have thought it a duty to be the channel of this explanation from him, as having perhaps been in some degree the instrument of his being employed in directing the execution of the statue of Genl Washington, which will ever be a distinguished  and unrivalled possession of your state. I pray you to consider me however as merely the transmitter of this  paper, meaning to take no part in it’s object. which belongs solely to the justice and liberality of the state. perhaps it is incumbent on me to say that I have known mr Appleton nearly 40. years, that during the greater part of that time I have been in intimate correspondence with him either official or private; that he has been so long in the service of the US. faithful, honest, diligent and honorably poor. should you think proper to make the acknolegements of the state for his services in a pecuniary form, which his circumstances induce him to prefer, I have not the least idea what his expectations may be. perhaps the sum which has passed thro his hands may furnish  some measure. but all this  rests with your excellency, to whom I tender the assurance of my high respect and consideration.Th:J.